DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 1 April 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1 April 2022 is withdrawn.  Claims 18-20, directed to a method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    502
    295
    media_image1.png
    Greyscale

Goto (WO 2016/042618, citations from corresponding US 2017/0276654) is the closest prior art. Goto discloses a gas-liquid separator which includes an introduction flow channel to which a mobile phase is introduced, and a plurality of discharge flow channels connected to the introduction flow channel (Abstract). Goto discloses a gas liquid separator (Figure 1, [0066]-[0069]). Goto discloses a fluid inlet ([0069], Figure 1, inlet tube 2). Goto discloses a shell communicating with the fluid inlet, the shell comprising a shell inside surface enclosing an interior space (Figure 1, [0067], flow channel branching member 3, interior space comprising connected channels within the branching member 3).
Goto discloses an outlet structure comprising a plurality of fingers circumferentially spaced from each other about the longitudinal axis, the fingers converging toward the longitudinal axis and terminating at respective fingertips, the fingers comprising respective finger inside surfaces generally facing toward the longitudinal axis (Figure 1, [0069], discharge flow channels 4 and discharged ports 4a, at least a portion of the inside surfaces of the fingers face towards the longitudinal axis). Goto discloses a dripper comprising a dripper tip positioned outside of the interior space and a dripper outside surface extending to the dripper tip, wherein the fingertips are proximate to the dripper outside surface (Figure 1, [0069], liquid inducing column 5 and front end portion 5a).
Goto discloses the gas-liquid separator defining a liquid flow path from the fluid inlet, along the shell inside surface, along one or more of the finger inside surfaces, along the dripper outside surface, and to the dripper tip, and the gas-liquid separator defines a gas flow path from the fluid inlet, through the interior space (Figure 1, [0066]-[0069]).
However, Goto is silent to the shell inside surface surrounding a longitudinal axis, and a gas exit port bounded by the dripper outside surface and two adjacent fingers. Furthermore, it would not be obvious to modify Goto to achieve these limitations.
Kanomata (US 2010/0077874) is also cited as being directed to a gas-liquid separator for use in a supercritical chromatography apparatus (Figure 1, [0017]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777